            Case 18-19441-EPK         Doc 380      Filed 12/11/18    Page 1 of 5



                       UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF FLORIDA
                           WEST PALM BEACH DIVISION

In re                                              Case No.: 18-19441-BKC-EPK

160 ROYAL PALM, LLC,                               Chapter 11

         Debtor.                               /

                     CROSS-NOTICE OF TAKING DEPOSITION

         PLEASE TAKE NOTICE that Secured Creditor KK-PB Financial, LLC, through
undersigned counsel, will take the oral deposition of the Robert Matthews (the
“Deponent”) under oath, at the time and place noted below:

Date:           December 20, 2018
Time:           9:30 a.m.
Place:          Shraiberg, Landau & Page, P.A.
                2385 N.W. Executive Center Drive, Suite 300
                Boca Raton, FL 33431

         The deposition will be conducted before an officer authorized to record the
testimony and will continue from day to day until completed. The Deponent is responsible
for providing an interpreter to be present during the deposition, if necessary.

         The deposition is being conducted for the purpose of discovery, for use at hearings
or trial, or for such other purposes as are permitted under the Federal Rules of Civil
Procedure, Federal Rules of Bankruptcy Procedure, and the Local Rules and Orders of this
Court. The scope of the deposition will be as described in Rule 45 of the Federal Rules of
Civil Procedure.
          Case 18-19441-EPK   Doc 380    Filed 12/11/18    Page 2 of 5



Dated: December 11, 2018      Respectfully submitted,

                              SALAZAR LAW
                              Counsel for Secured Creditor, KK-PB Financial, LLC
                              2000 Ponce de Leon Boulevard, Penthouse Suite
                              Coral Gables, Florida 33134
                              Telephone: (305) 374-4848
                              Facsimile: (305) 397-1021
                              Email: Luis@Salazar.Law
                              Email: Aguilar@Salazar.Law

                              By:    /s/ Luis Salazar
                                      Luis Salazar
                                      Florida Bar No. 147788
                                      Celi S. Aguilar
                                      Florida Bar No. 117589




                                     2
           Case 18-19441-EPK         Doc 380       Filed 12/11/18   Page 3 of 5



                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this day, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF. I further certify that the foregoing document is
being served this day on all parties identified on the Service List attached to the original
hereof via transmission of Notices of Electronic Filing generated by CM/ECF or electronic
mail transmission as indicated thereon.



                                             By:         /s/ Luis Salazar
                                                          Luis Salazar




                                             3
             Case 18-19441-EPK         Doc 380         Filed 12/11/18   Page 4 of 5



                                       SERVICE LIST

Electronic Mail Notice List
(Via CM/ECF)

        David W Baddley baddleyd@sec.gov
        Heidi A Feinman Heidi.A.Feinman@usdoj.gov
        Steven C Jones steven.jones@wilsonelser.com,
         anna.nowakowska@wilsonelser.com;vivian.fusco@wilsonelser.com;EService.Miam
         i@wilsonelser.com
        Philip J Landau plandau@slp.law,
         msmith@slp.law;blee@slp.law;pdorsey@slp.law;dwoodall@slp.law;ematteo@slp.la
         w;ependergraft@slp.law;cdraper@slp.law
        Bernice C. Lee blee@slp.law,
         dwoodall@slp.law;ematteo@slp.law;cdraper@slp.law
        Peter J Malecki pmalecki@riccalawyers.com,
         bricca@riccalawyers.com;lkendrick@riccalawyers.com
        Edward A Marod emarod@gunster.com, dpeterson@gunster.com
        Orfelia M Mayor omayor@ombankruptcy.com,
         legalservices@pbctax.com;carmen@ombankruptcy.com;cmbk@ombankruptcy.com
         ;omayor@ecf.inforuptcy.com
        Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
        Eric S Pendergraft ependergraft@slp.law,
         dwoodall@slp.law;ematteo@slp.law;bshraibergecfmail@gmail.com;cdraper@slp.law
        Cristopher S Rapp csrapp@kelleykronenberg.com,
         IRGeservice@kelleykronenberg.com
        Luis Salazar Luis@Salazar.Law,
         Aguilar@Salazar.Law;Cabrera@Salazar.Law;Lee-
         Sin@Salazar.Law;Osorio@Salazar.Law
        Jeffrey I. Snyder jsnyder@bilzin.com, eservice@bilzin.com;lflores@bilzin.com
        Allen R Tomlinson atomlinson@jonesfoster.com, mbest@jonesfoster.com
        Harry Winderman harry4334@hotmail.com,
         lynoramae@gmail.com,lm@whcfla.com,filings@whcfla.com

Electronic Mail Notice List
(Via Email)

       Robert V. Cornish, Esq.                        David J. George, Esq.
       Wilson, Elser, Moskowitz, Edelman et al.       c/o George Gesten McDonald, PLLC
       700 11th Street, NW, #400                      9897 Lake Worth Road, Suite 302
       Washington, DC 20001                           Lake Worth, FL 33467
       robert.cornish@wilsonelser.com                 DGeorge@4-Justice.com




                                                  4
      Case 18-19441-EPK         Doc 380    Filed 12/11/18    Page 5 of 5



Gregg H. Glickstein                       Daniel A. Hershman, Esq.
Gregg H. Glickstein, P.A.                 Hershman Law P.A.
54 SW Boca Raton Blvd.                    2240 Palm Beach Lakes Blvd, Suite 101
Boca Raton, FL 33432                      West Palm Beach, FL 33409
ghgpa@bellsouth.net                       dahershmanlaw@aol.com


Larry Richey, Esq.                        Robert Matthews
Cushman & Wakefield                       c/o Christopher W. Kammerer, Esq.
515 East Las Olas Blvd, Suite 900         Kammerer Mariani PLLC
Fort Lauderdale, FL 33301                 1601 Forum Place Suite 500
larry.richey@cushwake.com                 West Palm Beach, FL 33401
                                          ckammerer@KammererMariani.com

Maria M Yip
Yip Associates
1001 Yamato Road, Suite 301
Boca Raton, FL 33431
myip@yipcpa.com




                                      5
